i          i      i                                                               i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-09-00712-CR

                                       IN RE Steven L. AMIS

                                   Original Mandamus Proceeding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 2, 2009, relator Steven L. Amis filed a petition for a writ of mandamus,

seeking to compel the presiding judge of the 226th Judicial District Court, Bexar County, Texas to

rule on various post-conviction motions. The motions relate to Cause No. 2000-CR-6068, styled The

State of Texas v. Steven Lee Amis, which was heard in the 226th Judicial District Court, the

Honorable Sid L. Harle presiding. However, the judgment in that cause is final and no post-

conviction proceeding is pending in the trial court. Relator is therefore not entitled to the relief

sought and the petition for a writ of mandamus is DENIED. TEX . R. APP . P. 52.8(a).

                                                             PER CURIAM

PUBLISH